Mr. Justice Paxson
delivered the opinion of the court, April 5th, 1886.
This was an attempt to hold the defendants, who were directors of .the Reading Mutual Aid Association, personally responsible for the failure of said corporation, to pay over to the plaintiff certain moneys raised .by an assessment on the members of the company, and for not making a further assessment in order to pay the amount of the claim in full.
On September 13th, 1878, Caleb Brown, the husband of plaintiff, took a certificate of insurance in said company, which certificaté contained the following stipulation : “ This membership entitles Mary Brown, his wife, her heirs and assigns, upon the death of said Caleb Brown, to $1,000.”'
Upon the death of Caleb Brown, suit was brought against the company, and a judgment recovered for $1,000. An assessment was laid to meet this claim, which produced something over $500. No assessment was ever made to raise the balance of the money. - Although not in evidence, the fact was conceded that the company offered to pay the $500, which was declined, and'subsequently the said company went into insolvency, and the money was appropriated to other purposes.
The plaintiff’s offers of evidence were all ruled out, and a nonsuit'entered by the court below. In this we perceive no error. It is clear that if the defendants, as directors of the corporation, have committed a wrong by misapplying the money in question, it is a wrong to the corporation as well as *240to the plaintiff, and in order to redress that wrong, whatever the form of the proceeding, the corporation must be made a party. This is familiar law: McAleer v. McMurray, 58 Penn. St. Rep., 126; Craig v. Gregg, 83 Id., 19.
Judgment affirmed.